717 N.W.2d 334 (2006)
475 Mich. 908
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Alphonzo Leon WRIGHT, Defendant-Appellant.
Docket No. 130352. COA No. 256475.
Supreme Court of Michigan.
July 19, 2006.
On order of the Court, the application for leave to appeal the November 29, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.